release number release date date date uil code internal_revenue_service employee_plans technical_advice_memorandum taxpayer’s name rekkkk krkkkkek kkk taxpayer's address reekkkk rekkkk kek krekkekkr rerkkeere taxpayer's ein kekekkkeek date of conference rkekke kkk kkkk years involved reekk keekk rkeee plan kreekekkk kekkkk issues whether sec_54_4975-7 of the income_tax regulations regulations is an operational requirement or a documentary requirement i ii does the fact that the stock ownership plan in operation did not use the principal and interest method cause the loan to be of the regulations in violation of sec_54 ey bnh employee or does the fact that the provisions of the loan document required pledged shares to be released using the principal and interest method cause sec_54_4975-7 of the regulations to be met whether the disqualified_person is liable for the initial taxes under sec_4975 of the internal_revenue_code code for the taxable years ended and whether the prime rate or the actual interest should be used to determine the amount_involved and the excise_taxes under sec_4975 of the code facts on date in order to effectuate the establishment of an esop e company and a major provider of financial services including commercial lending ‘the financial service provider’ entered into a loan and security_agreement the back-to-back_loan effective date the company established the plan the plan is designed to be an esop as described in sec_4975 of the code on date the plan borrowed shares of class a common_stock the loan the terms of the loan were identical to the terms of the back-to-back_loan including the interest charged as provided for below from the company to purchase the note for the loan note stated in relevant part this note shall be payable in equal monthly installments of principal of on the last business_day of each month commencing date and a 60th and final payment of all then unpaid principal and accrued and unpaid interest on the last business_day of june the principal_amount of this note may be prepaid in whole or in part from time to time without prepayment penalty in the event of partial payments the required monthly principal payment will remain the same the principal_amount of this note shall bear interest at a per annum rate equal to the sum of a and b the 30-day commercial paper rate as published in the wall street journal based on actual days elapsed over a 360-day year and in the event such rate is no longer so published such rate will be reasonably determined by the company interest will be payable in arrears on the last business_day of each month commencing date on date the maturity_date of the note was extended to date and on date it was further extended to date prior to january the plan made monthly payments of several prepayments beginning in january the plan limited its monthly payments to in addition to per month the interest rate on the loan was below the prime rate at all times during the years at issue the plan’s pledge agreement pledge agreement dated date pledged the plan’s shares of class a common_stock as collateral for the loan the pledge agreement also stated that the pledged shares would be released from the suspense_account using the principal and interest method the plan also requires shares to be released using the principal and interest method or if the requirements of sec_54_4975-7 are met principal payments only in addition article iv sec_4 of the plan provides that a ny pledge of financed shares must provide for the release of shares so pledged on a basis equal to the principal and interest_paid by the trustee on the acquisition loan the plan received a favorable determination_letter dated date and filed an additional application_for_a_determination_letter on date the application is pending in the department of labor dol conducted a review of the plan and found that in operation the principal-only method not the principal and interest method was used to calculate the release of shares from through in a letter to the company dated date the dol stated that in its opinion the failure to use the method required by the esop pledge agreement for releasing shares from suspense violated erisa act sec_404 sec_404 and a d under sec_406 of erisa the dol also noted in a letter dated date that even if the principal-only method had been permitted by the plan and pledge agreement the loan did not follow the statutory requirements needed to permit such principal-only payments and constituted a prohibited_transaction in that letter the dol also noted that the company agreed to recalculate the release of shares from through using the principal and interest method instead of the principal-only method the recalculation resulted in a net release of additional shares to correct the plan’s failure the company agreed to credit the additional shares to the participant accounts as of date and to use the principal and interest method to calculate the release of shares from until the loan is repaid in full the dol stated that because the taxpayer had taken these corrective actions its office would take no further action on the matter on date the company allocated the additional shares to the participant accounts based on the participant’s pro-rata share of the stock credited to his or her account for each respective year law and analysis issue sec_4975 of the code imposes a tax on each prohibited_transaction as defined in sec_4975 at a rate equal to percent of the amount_involved with respect to the prohibited_transaction for each year or part thereof in the taxable_period the tax imposed by sec_4975 shall be paid_by any disqualified_person who participates in the prohibited_transaction other than a fiduciary acting only as such sec_4975 of the code provides that in any case in which an initial tax is imposed by sec_4975 on a prohibited_transaction and the transaction is not corrected within the taxable_period there is imposed a tax equal to percent of the amount_involved sec_4975 of the code provides that any direct or indirect lending of money or other extension of credit between a plan and a disqualified_person generally is a prohibited_transaction sec_4975 of the code provides that an employer any of whose employees are covered by the plan is a disqualified_person with respect to the plan sec_4975 of the code provides an exemption from the prohibited_transaction rules for any loan to a leveraged employee_stock_ownership_plan as defined in sec_4975 if i the loan is primarily for the benefit of the participants and beneficiaries of the plan and ii the loan is at a reasonable rate of interest and any collateral which is given to a disqualified_person by the plan consists only of qualifying employer_securities sec_4975 of the code stated that the term employee_stock_ownership_plan means a defined_contribution_plan - a which is a stock_bonus_plan which is qualified or a stock_bonus_plan and a money purchase plan both of which are qualified under sec_401 and which are designed to invest primarily i in qualifying employer_securities and b which j is otherwise defined in regulations prescribed by the secretary sec_54_4975-7 of the regulations provides in pertinent part that for each plan_year during the duration of a loan described in sec_4975 of the code the number of securities released must equal the number of encumbered securities held immediately before the release for the current plan_year multiplied by a fraction the numerator of the fraction is the amount of principal and interest_paid for the year the denominator of the fraction is the sum of the numerator plus the principal and interest to be paid for all future years the number of future years under the loan must be definitely ascertainable and must be determined without taking into account any possible extensions or renewal periods if the interest rate under the loan is variable the interest to be paid in future years must be computed by using the interest rate applicable as of the end of the plan_year if collateral includes more than one class of securities the number of securities of each class to be released for a plan_year must be determined by applying the same fraction to each class sec_54_4975-7 of the regulations describes the special rule a loan will not fail to be exempt merely because the number of securities to be released from encumbrance is determined solely with reference to principal payments however if release is determined with reference to principal payments only the following three additional rules apply the first rule is that the loan must provide for annual payments of principal and interest at a cumulative rate that is not less rapid at any time than level annual payments of such amounts for years the second rule is that interest included in any payment is disregarded only to the extent that it would be determined to be interest under standard loan amortization tables the third rule is that this subdivision ii is not applicable from the time that by reason of a renewal extension or refinancing the sum of the expired duration of the exempt loan the renewal_period the extension period and the duration of a new exempt loan exceeds years _ 469_f2d_1318 5th cir held that the law looks not only to the form of the plan but also to its operation in re blais wl at s d fla date held that although the requirements of sec_401 of the code speak to the form of the plan they nevertheless also extend to the manner in which the plan is operated with regard to issue the dol determined that the loan between the company and the plan constituted a prohibited_transaction under erisa sec_406 for failing to follow the release method provided in 408b-3h of the dol regulations the loan is also a prohibited_transaction under code sec_4975 of the code if it fails the exemption requirements under sec_4975 sec_54_4975-7 of the regulations provides that the release method of a loan described in sec_4975 must follow either the general_rule of sec_54_4975-7 or the special rule_of sec_54_4975-7 this requirement includes both an operational and a documentary component see eg cornell-young co v u s pincite 5th cir to conclude otherwise would strip the regulation of its meaning the loan failed to meet the requirements of either the general_rule or the special rule under sec_54_4975-7 of the regulations the general_rule requires a release of shares using a principal and interest method but the dol found that the principal-only method was used to calculate the release of shares from to the special rule allows shares to be released solely with reference to principal payments but the loan must provide for annual payments of principal and interest at a cumulative rate not less rapid at any time than level annual payments of such amounts for ten years here the loan in the amount of required monthly principal payments of only which either would have required years not to pay off in its entirety or would have resulted in a balloon payment thus violating the special rule’s level annual payment requirement consequently even if the language in the plan and pledge agreement met the documentary requirement of sec_54_4975-7 of the regulations the loan violates the regulation in operation and fails to be exempt therefore the loan violated sec_54_4975-7 of the regulations and does not qualify for the exemption from the prohibited_transaction rules under sec_4975 of the code the loan constitutes a prohibited_transaction under code sec_4975 of the code issue sec_4975 of the code defines the term taxable_period as the period beginning with the date on which the prohibited_transaction occurs and ending on the earliest of the date of the mailing of a statutory_notice_of_deficiency the date on which the first_tier_excise_tax is assessed or the date on which correction of the prohibited_transaction is completed sec_4975 of the code defines a correction as undoing the transaction to the extent possible but in any case placing the plan in a financial position not worse than that in which it would be if the disqualified_person were acting under the highest fiduciary standards sec_141_4975-13 of the temporary pension excise_tax regulations _ provides that under paragraphs and of sec_4975 sec_53_4941_e_-1 of the foundation excise_tax regulations is controlling to the extent those regulations describe terms appearing both in sec_4941 e and sec_4975 of the code the terms taxable_period and correction appear in both sec_4941 and sec_4975 sec_53 e -1 c of the regulations provides in general that the correction shall be accomplished by undoing the transaction which constituted the act of self-dealing to the extent possible but in no case shall the resulting financial position of the private_foundation be worse than that which it would be if the disqualified_person were dealing under the highest fiduciary standards for example where a disqualified_person sells property to a private_foundation for cash correction may be accomplished by recasting the transaction in the form of a gift by returning the cash to the foundation sec_53 e -1 c i of the regulations provides that in the case of the use by a disqualified_person of property owned by a private_foundation undoing the transaction includes but is not limited to terminating the use of such property in addition to termination the disqualified_person must pay the foundation- a the excess if any of the fair_market_value of the use of the property over the amount_paid by the disqualified_person for such use until such termination and b the excess if any of the amount which would have been paid_by the disqualified_person for_the_use_of the property on or after the date of such termination for the period such disqualified_person would have used the property without regard to any further extensions or renewals of such period if such termination had not occurred over the fair_market_value of such use for such period in applying b of this subdivision the fair_market_value of the use of property shall be the rate at the time of correction sec_53 e -1 e of the regulations provides that in the instance of a prohibited_transaction that is a loan an additional prohibited_transaction is deemed to occur on the first day of each taxable_year in the taxable_period after the taxable_year in which the use occurred revrul_2002_43 2002_2_cb_85 addresses a prohibited_transaction that spans multiple taxable years in a taxable_period where the first_tier_excise_tax rate changes and illustrates that where interest is not repaid in a given year that interest is added to the principal_amount in the subsequent year 89_tc_1137 held that the taxpayers were liable for excise_taxes on one prohibited_transaction entered into on the date the loans were executed plus an additional prohibited_transaction on the first day of each taxable_year or portion of a taxable_year until such transactions were corrected 112_tc_51 held that a prohibited_transaction that consists of a loan may only be corrected by the repayment of principal plus reasonable interest with regard to issue we concluded in issue that the loan constitutes a prohibited_transaction under sec_4975 of the code therefore the company-as the disqualified_person who participated in the transaction-must pay the excise_tax of of the amount_involved imposed under sec_4975 the taxable_period for the prohibited_transaction began on the date of the loan date and ended on the earliest of a the date a notice_of_deficiency was mailed b the date the excise_tax was assessed or c the date of correction because our first open_year is we will consider the first date of the taxable_period to be date as for the ending date the service has not mailed a notice_of_deficiency but assessed the excise_tax for the prohibited_transactions beginning in taxable years through on date regarding the correction date the taxpayer notes that on date per its agreement with the dol it allocated as of december the additional shares that should have been allocated to participant accounts under the terms of the loan sec_4975 of the code and sec_53 e -1 c of the regulations define correction as undoing the transaction to the extent possible but in no case placing the plan in a worse financial position than that in which it would be if the disqualified_person were acting under the highest fiduciary standards here the loan would have been exempt from the prohibited_transaction rules had it followed the share release method described in sec_54_4975-7 of the regulations the dol found that the taxpayer corrected the loan by allocating the shares to participants that should have been allocated under the proper release method although the temporary sec_4975 regulations look to the sec_4941 regulations for the definition of correction under sec_4975 we think it is important to interpret the regulations in light of the facts of the existing case involving an esop exempt loan transaction while the regulations under sec_4941 contemplate undoing the transaction which constituted the act of self- dealing to the extent possible they also provide that in no case is the foundation to be put in a worse position financially than if the disqualified_person were dealing with the plan under the highest fiduciary standards correction of a prohibited_transaction involving a loan typicaily involves terminating a loan however to require termination of the loan in this case would put the plan and its participants in a worse financial position than if the plan had not entered the loan transaction thus under these particular facts and circumstances we believe it is reasonable to consider the taxpayer as having corrected the prohibited_transaction by allocating the additional shares to participant accounts on date the taxpayer argues that it corrected the loan on date since the shares were credited as of that date we disagree the taxpayer did not undo the transaction until date when it actually allocated the additional shares to the participant accounts and the participants were made whole accordingly with respect to issue the disqualified_person is liable for the initial taxes under sec_4975 of the code for the prohibited_transactions beginning in taxable years through for the period beginning date and ending date issue sec_4975 of the code defines the term amount_involved generally as the greater of the amount of money and the fair_market_value of the other_property given or the amount of money and the fair_market_value of the other_property received for purposes of the first_tier_excise_tax the fair_market_value is determined as of the date on which the prohibited_transaction occurs whereas for purposes of the second tier excise_tax the fair_market_value is the highest fair_market_value during the taxable_period described in sec_4975 sec_141_4975-13 of the temporary pension excise_tax regulations provides that under paragraphs and of sec_4975 sec_53_4941_e_-1 of the foundation excise_tax regulations is controlling to the extent those regulations describe terms appearing both in sec_4941 and sec_4975 the term amount involved’ appears in both sec_4941 and sec_4975 sec_53 e -1 b ii of the regulations provides that where the _ transaction involves the use of money or other_property the amount_involved is the greater of the amount_paid for such use or the fair_market_value of such use for the period for which the money or other_property is used and the amount_involved is determined for the entire period that the money or other_property is used sec_53 e -1 b of the regulations provides that the fair_market_value of the use of property shall be determined as of the date on which the act of self- dealing occurred in the case of the initial taxes imposed by sec_4941 or sec_4975 and shall be the highest fair_market_value during the taxable_period in the case of the additional taxes imposed by sec_4941 or sec_4975 sec_1_170a-1 of the regulations provides that in the case of contributions of property the fair_market_value is the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of relevant facts see also sec_20_2031-1 of the regulations applying the same definition of fair_market_value to an estate and sec_25_2512-1 of the regulations applying the same definition of fair_market_value to a gift of property revrul_2002_43 2002_2_cb_85 provides that where a loan is a prohibited_transaction the excise_tax is determined using the interest rate that was the greater of the interest on the loan or the fair market rate of interest for such loan at that time where a loan is the prohibited_transaction the excise_tax is determined using the interest rate that is the greater of the interest on the loan or the fair market rate of interest see revrul_2002_43 112_tc_51 pincite- holding that the fair market interest rate applied when determining the amount_involved in a prohibited_transaction case involving a loan unless petitioners could show that the fair market interest rate was erroneous when determining a fair market interest rate courts have looked to the prime interest rate for purposes of setting an appropriate benchmark rate see 541_us_465 89_tc_535 874_f2d_431 7th cir with respect to issue the threshold question is whether the interest rate ‘ charged by the loan is a fair market interest rate we believe that the company has offered sufficient documentation to support the use of its proposed interest rate as a fair market interest rate the agreement with regards to the back-io- back loan between the company and the financial service provider substantiates the interest rate used with respect to the loan although the interest rate in this case is set slightly below the prime rate we recognize that fair market interest rates can differ among local markets and believe that the loan agreement with the financial service provider is sufficient to support the company's claim that it was able to obtain such a favorable interest rate because we believe the company has demonstrated that the interest rate on the loan represents a fair market interest rate it is that interest rate that should be used to calculate the amount_involved for determining the excise_tax on the loan conclusions sec_54_4975-7 of the regulations imposes both an operational and a documentary requirement the loan violated this section of the regulations when it failed to release shares in accordance with either the general or the special rule_of sec_54_4975-7 and ii therefore the loan failed the exemption requirements of sec_4975 of the code and - constitutes a prohibited_transaction under sec_4975 the company is liable for excise_taxes under sec_4975 of the code for the prohibited_transactions beginning in the years through for the taxable_period from date to date the excise_taxes under sec_4975 of the code the actual interest should be used to determine the amount_involved and
